DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2021 has been entered.
Claims 1-4, 7-11, 16, and 18-27 are currently under consideration.  The Office acknowledges the amendments to claims 1, 7, 9-11, and 22, as well as the cancellation of claims 12-14, and the addition of new claims 24-27.

Claim Objections
Claim 26 is objected to because of the following informalities: in line 2, “siting” should apparently read --sitting-- and “execute” should apparently read --executing--, and in line 3, “move” should apparently read --moving--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 7-11, 16, 18, 19, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, and 10-20 of U.S. Patent No. 10,143,419.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a test for one-way distinctness.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, and 10-20 of U.S. Patent No. 10,143,419 in view of Asirvatham et al. (U.S. Pub. No. 2013/0012938 A1; hereinafter known as “Asirvatham”) and Najafi et al. (U.S. Pub. No. 2012/0310067 A1; hereinafter known as “Najafi”).  The issued patent teaches or suggests all the recited limitations except that the deployable tip includes a plurality of deployable tines, at least some of which have the electrode or sensors, the tines being held in a restrained state by a restraint mechanism for introduction within the lumen, the restraint mechanism configured to release the deployable tines to a deployed state subsequent to insertion within the lumen, the restraint mechanism including one of a biodegradable adhesive, a water-soluble matrix, 10 with a deployable tip that includes a plurality of deployable tines, at least some of which have an electrode or sensors, in order to expandably and independently deliver energy to the target tissue (Fig. 9; [0050]-[0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the issued patent with deployable tines with electrodes/sensors, as taught by Asirvatham, in order to expandably and independently deliver energy to the target tissue.  Najafi discloses a system for interfacing with biological tissue for sensing physiological data, stimulating nerves, and/or delivering substances via electrodes and/or fluid outlets ([0027]) comprising a plurality of deployable tines 240 held in a restrained state by a restraint mechanism, the restraint mechanism configured to release the deployable tines to a deployed state subsequent to insertion within the lumen, the restraint mechanism including one of a biodegradable adhesive, a water-soluble matrix, or a thermally activated shape set, in order to provide a time delay after introduction to the body before deployment ([0046]-[0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of the issued patent and Asirvatham with the restraint mechanism taught by Najafi in order to provide a time delay after introduction to the body before deployment.

Allowable Subject Matter
Claims 1-4, 7-11, 16, and 18-24 would be allowable if the double patenting rejections set forth in this Office action are overcome.
Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as detailed in the Advisory Action and Interview Summary, none of the prior art of record teaches or reasonably suggests the subject matter of the present claims.  However, most of the claims are still subject to non-statutory double patenting rejections.  New claims 25-27 are not subject to such rejections, however, as the prior art of record fails to teach or reasonably suggest such stress tests that result in output signals used to selectively adjust positioning of the distal tip segment until a desired response is registered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THADDEUS B COX/Primary Examiner, Art Unit 3791